Kirkpatrick, C. J.
Was disposed to consider the act directory only; and as there was a reasonable excuse, he was for confirming the road.
Rossell, J.
I am of opinion that the act must be strictly pursued; the operation of it is to take away a man’s freehold without his consent.
Pennington, J.
Concurred in opinion with Rossell, Justice, and added, that the landholders expected, in case the road was laid, to find the return the next term, and then oppose or appeal from it; but if the return was permitted to come in at a subsequent term, they might be surprised. Nor did he think the excuse sufficient; if the return was completed the first day of the term, as it must have been done either in Middlesex [493] or Monmouth, it might have been with great ease bi’ought in during the term. That it was the duty of the applicants to bring up the return; it was never *245expected that the surveyors of the highway were in their own persons, to bring into court their return.
Rule refused.